DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633).
Re claim 1, Pawelka teaches a brake apparatus for a saddled vehicle, comprising: a parking brake (20) configured to restrict a rotation of a rear wheel while a saddled vehicle is parked (Column 7, lines 40-41); a steering handle (24) configured to steer a front wheel; and a throttle grip (12) mounted on the steering handle and configured to control output of a power unit, wherein the throttle grip being reversely rotated over a neutral position counter to a forward direction actuates the brake, the forward direction being for controlling the output of the power unit. (Fig. 1-3, Column 2, lines 15-19, Column 3, lines 1-7)
	While Pawelka teaches a braking system comprising braking elements but does not explicitly teach a caliper.  Al Mahashi teaches a caliper (12) configured to restrict a rotation of a rear wheel while a saddled vehicle. (Fig. 1-2, Page 3, 7th paragraph).  It would have been obvious to one of ordinary skill in the art to apply the teachings of Al Mahashi to the invention of Schell since calipers are well known components for braking and parking functions in vehicles including motorcycles. 

Re claim 2, Pawelka teaches an actuation condition for the parking brake caliper that at least a vehicle speed of the saddled vehicle be zero and the throttle grip be reversely rotated. (Column 7, lines 40-41)  Pawelka does not teach wherein the parking brake caliper is electrically driven by a motor, the parking brake apparatus further comprising a control unit configured to control actuation of the parking brake caliper.
Al Mahashi teaches a parking brake caliper (12) is electrically driven by a motor (20), the parking brake apparatus further comprising a control unit (34) configured to control actuation of the parking brake caliper and the control unit employs an actuation condition for the parking brake caliper.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Al Mahashi to the invention of Pawelka since electrical control of caliper brake assemblies reduce the number of parts in an assembly and are a well known actuation alternative.

Re claim 4, Pawelka as modified teaches a regular brake configured to apply braking force to the front wheel and the rear wheel in response to an operation on a brake operating element, wherein the control unit further employs an actuation condition for the parking brake caliper that the brake operating element be rotated. (Al Mahashi, Translation, Page 3, 7th paragraph.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Schell (US 6,371,890).
Re claim 3, Pawelka as modified teaches wherein the control unit (Al Mahashi, 34) operates the brakes based on inputs.  Pawelka as modified does not teach a throttle position sensor interlocked with the throttle grip. Schell teaches a throttle position sensor (4) interlocked with a throttle grip.  It would have been obvious to one of ordinary skill in the art to provide the sensor of Schell in the invention of Al Mahashi in order to provide a means for inputs into the control unit of Al Mahashi.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Ishikawa et al. (US 2010/0308644).
Re claim 5, Pawelka as modified do not teach a seat sensor configured to detect a seated state of a driver, wherein the control unit further employs an actuation condition for the parking brake caliper that the seat sensor detect the driver being seated.  Ishikawa et al. teach a seat sensor (1) configured to detect a seated state of a driver, wherein the control unit (10) further employs an actuation condition for the parking brake (7) that the seat sensor detect the driver being seated. (Paragraph 53) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide seat sensor to actuate the parking brake as a safety measure.

Re claim 9, Pawelka as modified an ignition switch configured to turn on and off power supply of the saddled vehicle (a vehicle would require an ignition switch to operate), wherein the control unit provides selection of a manual mode in which the parking brake caliper (Al Mahashi, 34) is actuated in response to an operation on the throttle grip (Pawelka, 12), and an automatic mode in which the parking brake caliper is actuated according to a predetermined condition without any operation on the throttle grip (See seat sensor actuation in Ishikawa, Paragraph 53), and the manual mode or the automatic mode being set is maintained irrespective of an operation on the ignition switch unless the driver performs an operation for switching the mode.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Oshiro (EP 3330513).
Re claim 8, Pawelka as modified does not teach wherein the saddled vehicle has a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip (G) being reversely rotated functions to cancel the cruise control function.  Oshiro teaches a saddled vehicle with a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip being reversely rotated functions to cancel the cruise control function. (Fig. 1, Paragraph 39) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cruise control function in the invention of Pawelka as modified in order to provide a more comfortable ride for the driver.

Claims 12 rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Schell (US 6,371,890) and Ishikawa et al. (US 2010/0308644).
.	Re claim 12, Pawelka as modified teach a regular brake configured to apply braking force to the front wheel and the rear wheel in response to an operation on a brake operating element.  Pawelka as modified does not teach wherein the control unit further employs an actuation condition for the parking brake caliper that the brake operating element be rotated. Ishikawa et al. teach a seat sensor (1) configured to detect a seated state of a driver, wherein the control unit (10) further employs an actuation condition for the parking brake (7) that the seat sensor detect the driver being seated. (Paragraph 53) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a control unit which employs an actuation condition for a parking brake as a safety measure as taught by Ishikawa.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Schell (US 6,371,890) and Oshiro (EP 3330513).
Re claim 13, Pawelka as modified does not teach wherein the saddled vehicle has a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip (G) being reversely rotated functions to cancel the cruise control function.  Oshiro teaches a saddled vehicle with a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip being reversely rotated functions to cancel the cruise control function. (Fig. 1, Paragraph 39) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cruise control function in the invention of Pawelka as modified in order to provide a more comfortable ride for the driver.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Oshiro (EP 3330513).
Re claim 14, Pawelka as modified does not teach wherein the saddled vehicle has a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip (G) being reversely rotated functions to cancel the cruise control function.  Oshiro teaches a saddled vehicle with a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip being reversely rotated functions to cancel the cruise control function. (Fig. 1, Paragraph 39) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cruise control function in the invention of Pawelka as modified in order to provide a more comfortable ride for the driver.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Ishikawa et al. (US 2010/0308644) and Oshiro (EP 3330513).
Re claim 15, Pawelka as modified does not teach wherein the saddled vehicle has a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip (G) being reversely rotated functions to cancel the cruise control function.  Oshiro teaches a saddled vehicle with a cruise control function for keeping the vehicle speed at a set value, and when the vehicle speed exceeds zero, the throttle grip being reversely rotated functions to cancel the cruise control function. (Fig. 1, Paragraph 39) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cruise control function in the invention of Pawelka as modified in order to provide a more comfortable ride for the driver.

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Schell (US 6,371,890) and Ishikawa et al. (US 2010/0308644).
Re claim 18, Pawelka as modified an ignition switch configured to turn on and off power supply of the saddled vehicle (a vehicle would require an ignition switch to operate), wherein the control unit provides selection of a manual mode in which the parking brake caliper (Al Mahashi, 34) is actuated in response to an operation on the throttle grip (Pawelka, 12), and an automatic mode in which the parking brake caliper is actuated according to a predetermined condition without any operation on the throttle grip (See seat sensor actuation in Ishikawa, Paragraph 53), and the manual mode or the automatic mode being set is maintained irrespective of an operation on the ignition switch unless the driver performs an operation for switching the mode.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) Ishikawa et al. (US 2010/0308644).
Re claim 19, Pawelka as modified an ignition switch configured to turn on and off power supply of the saddled vehicle (a vehicle would require an ignition switch to operate), wherein the control unit provides selection of a manual mode in which the parking brake caliper (Al Mahashi, 34) is actuated in response to an operation on the throttle grip (Pawelka, 12), and an automatic mode in which the parking brake caliper is actuated according to a predetermined condition without any operation on the throttle grip (See seat sensor actuation in Ishikawa, Paragraph 53), and the manual mode or the automatic mode being set is maintained irrespective of an operation on the ignition switch unless the driver performs an operation for switching the mode.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelka (US 4,286,699) in view of Al Mahashi (DE202018105633) and further in view of Ishikawa et al. (US 2010/0308644) and Ishikawa et al. (US 2010/0308644).


Re claim 20, Pawelka as modified an ignition switch configured to turn on and off power supply of the saddled vehicle (a vehicle would require an ignition switch to operate), wherein the control unit provides selection of a manual mode in which the parking brake caliper (Al Mahashi, 34) is actuated in response to an operation on the throttle grip (Pawelka, 12), and an automatic mode in which the parking brake caliper is actuated according to a predetermined condition without any operation on the throttle grip (See seat sensor actuation in Ishikawa, Paragraph 53), and the manual mode or the automatic mode being set is maintained irrespective of an operation on the ignition switch unless the driver performs an operation for switching the mode.

Allowable Subject Matter
Claims 6, 7, 10, 11, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dodge, Dossi, Ricci and Baehrle-Miller et al. teach similar brake apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWAugust 27, 2022